Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 1 of 15 PageID #: 1610




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
SUSAN WILLIAMS,
                                                                :
                                         Petitioner,
                                                                : MEMORANDUM DECISION AND
                          – against –                             ORDER
                                                                :
                                                                  15-CV-2633 (AMD)
                                                                :
SABINA KAPLAN, Superintendent, Bedford Hills
Correctional Facility,                                          :
                                                                :
                                         Respondent.
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        The petitioner, currently incarcerated at Bedford Hills Correctional Facility, petitions for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petitioner was convicted after a jury

trial of conspiracy in the second degree (N.Y. Penal Law § 105.15), and criminal possession of a

forged instrument in the second degree (N.Y. Penal Law § 170.25), in connection with her

efforts to hire a hitman to kill her estranged husband. She was sentenced to concurrent prison

terms of eight and a third to 25 years for the conspiracy and two and a third to seven years for the

forged instrument, as well as $10,000 in fines. The petitioner argues that the trial court violated

due process when it denied the defense’s request for a jury instruction on the affirmative defense

of entrapment. (ECF No. 1 at ¶¶ 38-58.) For the reasons that follow, the petition is denied.
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 2 of 15 PageID #: 1611




                                      FACTUAL BACKGROUND 1

          Overview

          In May 2008, the petitioner forged a change of ownership document to make herself the

owner of her husband’s life insurance policy, and to make her and her father the beneficiaries.

Then, beginning in February 2010, the petitioner made arrangements to hire a hitman to hurt or

kill her husband. Those arrangements included conversations and meetings with Joseph LaBella,

a private investigator, and Detective Nicholas Occhino, who, unbeknownst to the petitioner, was

an undercover police officer posing as a hitman, and recorded their conversations. The petitioner

was subsequently charged with conspiracy in the second degree, criminal solicitation in the

second degree, criminal possession of a forged instrument in the second degree, and criminal

solicitation in the fourth degree. She went to trial before the Honorable Norman St. George and

a jury in November of 2010. The jury convicted the petitioner of conspiracy in the second

degree and criminal possession of a forged instrument in the second degree.

          Trial

          a.       The Prosecution’s Case

          The prosecution called eight witnesses at trial and established the following facts:

          The petitioner and her husband, Peter Williams, were married on May 27, 1989, and had

four children. (ECF No. 6-10 at 334-35.) On January 23, 2008, the petitioner filed for divorce.

(Id. at 337.) Later that year, she hired private investigator Joseph LaBella, a former NYPD

detective, to “dig up dirt on her husband.” (ECF No. 6-11 at 22-24, 211.) On May 10, 2008, the

petitioner called LaBella and reported that her husband had been drinking at their home, and was



1
    Because the petitioner was convicted, the facts are summarized in the light most favorable to the verdict.
    See Garbutt v. Conway, 668 F.3d 79, 80 (2d Cir. 2012). The facts are drawn from the full record of the
    state court proceeding.


                                                       2
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 3 of 15 PageID #: 1612




now driving to a friend’s home. (Id. at 25-26.) LaBella followed Williams, forced him to stop,

and called the police, who then arrested Williams for driving under the influence. (Id. at 140-41;

ECF No. 6-10 at 341-42.) Williams assumed that the petitioner had planned this “setup,” and

moved out of their family home that month. 2 (ECF No. 6-10 at 341-42.) LaBella continued to

follow Williams until the petitioner instructed him to stop in November of 2008. (ECF No. 6-11

at 28.)

          On May 19, 2008, Aviva Life Insurance received a change of ownership form—on which

the petitioner had forged Williams’s signature—that transferred ownership of the policy from

Peter Williams to the petitioner. 3 (ECF No. 6-10 at 265-69, 344-45.) Shortly after, Aviva

received a change of beneficiary form that changed the contingent beneficiary to Brendan J.

Galligan, the petitioner’s father. (Id. at 261, 274-78.) The petitioner stopped paying the

premiums around November of 2009, and, as a result, the policy was due to expire around April

of 2010. 4 (Id. at 283.)

          A “grounds trial” in the petitioner’s divorce proceeding was scheduled for sometime in

2010. (ECF No. 6-10 at 337-38.) On February 19, 2010, the petitioner met LaBella at a Nassau

County diner. (ECF No. 6-11 at 29-30.) She was “extremely upset” and “angry” that the divorce

was not finalized, and stated that “she needed her problem to disappear or for him to disappear.”



2
    The petitioner was diagnosed with cancer in May of 2008. (ECF No. 6-10 at 361.)
3
    Peter Williams purchased the life insurance policy in June 2001 from Aviva; the policy provided that the
    named beneficiary would be paid $1 million upon his death. (ECF No. 6-10 at 255, 260-61.) Williams
    named the petitioner the primary beneficiary and his brother Jim Williams the contingent beneficiary.
    (Id. at 260-61.)
4
    On March 9, 2010, Alexis Williams, the petitioner’s daughter, retrieved papers, including the change of
    ownership form, from their family home. (ECF No. 6-10 at 346-348.) Peter Williams demanded that
    the petitioner’s father return the documents, which the father did. (Id. at 349.) Williams saw the change
    of ownership form and realized that the petitioner had changed the ownership of the policy. (Id. at 349-
    50, 354.)


                                                       3
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 4 of 15 PageID #: 1613




(Id. at 30.) She said that her husband had a “very large insurance policy,” and asked if LaBella

or someone else “could drive a car at a high rate of speed” into him or “beat [him] up.” (Id. at

30-31.) He asked if she wanted her husband “beat up . . . with a bat” until he was “sipping

through a straw.” (Id. at 31.) When the petitioner suggested “planting narcotics in his car,”

LaBella replied, “[T]hat really wouldn’t make the problem go away.” (Id.) She then proposed

“blowing up the car,” and said she would pay someone to hurt her husband. (Id.) LaBella

advised her that it would cost $10,000 to have her husband beat up and $20,000 to have him

killed, and that he would find someone for the job. (Id. at 31-32.)

       After the meeting, LaBella was “confused, upset,” and “very depressed.” (Id. at 34.) He

thought the petitioner could be trying to “frame” him (id.), and that if he refused to help her, the

petitioner would simply find someone else to hurt or kill her husband (id. at 217). On February

23, 2010, he reported his meeting with the petitioner to Detective Nicholas Occhino of the

Nassau County Police Department. (Id. at 34-35, 265.) That same day, LaBella made a recorded

“controlled call” to the petitioner to determine whether she wanted to go ahead with the plan.

(Id. at 35-36, 265-66.) He asked if she was “still comfortable with everything,” and whether she

“still want[ed] to move forward.” (ECF No. 1 at 23.) The petitioner responded, “Yeah.” (Id.)

LaBella described “Option A and Option B”—“hurting him” versus “making him disappear,”

reminded her that there was “no turning back now,” and said that he would set up a meeting with

“a friend.” (ECF No. 6-11 at 39; ECF No. 1 at 23-24.) On February 25, 2010, LaBella met with

Occhino, and placed another controlled call to the petitioner to schedule a meeting at the same

diner; he assured her his “friend” would “take the reigns [sic] over” but that he would “be behind

the scenes.” (ECF No. 1 at 26.) He asked if she was “still okay with this,” and she confirmed

she was. (Id.)




                                                  4
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 5 of 15 PageID #: 1614




        On February 28, 2010, the petitioner, LaBella and Occhino met at Occhino’s car, which

was parked in a parking lot near the diner; Occhino had audio and video recording equipment in

his car and recorded the meeting. (ECF No. 6-11 at 43-45, 271-72.) LaBella introduced

Occhino as a “hitman” and left; he had no further contact with the petitioner. (Id. at 45, 269.)

        The petitioner told Occhino that she was going through a “nasty divorce,” and

complained at length about her husband. (ECF No. 1 at 30-32.) She called her husband a

“nightmare,” an “outright liar,” and “abusive,” and said, “[H]im and his attorney are totally

trying to destroy me in every single way.” (Id.) The petitioner explained that she had “life

insurance policies on” Williams, and that she “would love for the . . . money to be given to [her]

children.” (Id. at 33.) When Occhino asked what she needed, she answered that she wanted her

husband hurt, because she could not afford more. (Id. at 35-37.) She went on to say that she

wanted her husband “sippin[g] out of a straw,” but that “if in an accident” he “ends up . . . dead,”

she would feel “great.” (Id. at 38-39.)

        Occhino could not guarantee that her husband would stop “bother[ing]” her if he was

“hurt bad,” and said that if a person was “dead . . . they’re not walking the earth anymore . . . it’s

forever.” (Id. at 45, 47.) The petitioner replied, “I’d love that.” (Id. at 47.) The petitioner

considered her financial situation, and settled on hurting her husband “so bad that he can’t even

fight the divorce anymore;” Occhino agreed to do the job for $10,000. (Id. at 54-55.) They

agreed to meet again soon so the petitioner could give him a $500 down payment and a picture of

her husband. (Id. at 58.) Occhino asked multiple times throughout their conversation whether

the petitioner was certain that she wanted to go through with the hit; she confirmed that she did.

(See, e.g., id. at 36, 39, 59.)




                                                  5
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 6 of 15 PageID #: 1615




          On March 2, 2010, Occhino called the petitioner, and set up a meeting for the next day.

(ECF No. 6-11 at 277-78.) They met in a park on March 3, 2010, and spoke in Occhino’s car—

this meeting was also recorded by audio and video. (Id. at 281-82.) The petitioner said that she

had been “going back and forth” about the plot, and that if her husband was merely “hurt,” her

“kids” would “feel bad for” him, and “[h]e’s not going anywhere and nothing really happens.”

(ECF No. 1 63-64.) Occhino reminded her several times that she could “walk away” and change

her mind, and she assured him she understood. (Id. at 68-70.) Ultimately, the petitioner said that

she wanted her husband “more than hurt.” (Id. at 70.) Occhino asked if she wanted him “dead,”

noting there was a “big difference.” (Id. at 70-71.) The petitioner confirmed, “Yes, that’s what I

want.” (Id. at 71.) She said that her husband was “scum,” and that she was “not gonna feel bad”

about his death: “[I]f I could do it myself, I would.” 5 (Id. at 72, 79.) The petitioner gave

Occhino five one-hundred-dollar bills and a photograph of Williams, with his personal

information on the back of the photograph. (Id. at 84; ECF No. 6-11 at 288, 291.) On March 4,

2010, the petitioner was arrested for conspiracy to commit murder. (ECF No. 6-11 at 291.)

          After the arrest, detectives executed a search warrant authorizing the seizure and search

of electronic devices from the petitioner’s house. (Id. at 230.) The detectives recovered a laptop

(id.); a forensic examination of the laptop revealed the following text: “Austrian police arrest

American woman sought in connection with killing of her ex-husband who died when a bomb

exploded in his car more than a decade ago” (id. at 243).

          b.       The Defense Case

          The defense did not call any witnesses.



5
    During this meeting, the petitioner also mentioned “there’s a life insurance” policy on her husband for
    which she paid. (ECF No. 1 at 73.)


                                                       6
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 7 of 15 PageID #: 1616




          c.       Jury Instructions and Verdict

          In a written request to charge, defense counsel asked Judge St. George to instruct the jury

on the affirmative defense of entrapment. (ECF No. 1 at ¶ 25.) Judge St. George denied the

application, and counsel objected. 6 (ECF No. 6-11 at 442-43, 528.) Judge St. George charged

the jury on the elements of conspiracy in the second degree, criminal solicitation in the second

degree, criminal solicitation in the fourth degree, and criminal possession of a forged instrument

in the second degree. 7 (Id. at 514-526.)

          The jury convicted the petitioner of conspiracy in the second degree, and criminal

possession of a forged instrument in the second degree. 8 (Id. at 553-54.) The court denied the

defense motion to set aside the verdict as against the weight of the evidence. (Id. at 557-58.)

          d.       Sentence

          On December 17, 2010, Judge St. George sentenced the petitioner to an indeterminate

prison term of eight and a third to 25 years for conspiracy in the second degree, and a concurrent

term of two and a third to seven years for criminal possession of a forged instrument, as well as a

$10,000 fine. 9 (ECF No. 6-8 at 18-19.)



6
    New York Penal Law § 40.05 reads: “In any prosecution for an offense, it is an affirmative defense that
    the defendant engaged in the proscribed conduct because he was induced or encouraged to do so by a
    public servant, or by a person acting in cooperation with a public servant, seeking to obtain evidence
    against him for purpose of criminal prosecution, and when the methods used to obtain such evidence
    were such as to create a substantial risk that the offense would be committed by a person not otherwise
    disposed to commit it. Inducement or encouragement to commit an offense means active inducement or
    encouragement. Conduct merely affording a person an opportunity to commit an offense does not
    constitute entrapment.”
7
    The court instructed the jurors that they should consider criminal solicitation in the second degree only
    if they found the petitioner not guilty of conspiracy in the second degree. (ECF No. 6-11 at 517.)
8
    The jury found the petitioner not guilty of criminal solicitation in the fourth degree. (ECF No. 6-11 at
    553.)
9
    The court also issued a permanent order of protection, which directed the petitioner to stay away from
    Peter Williams. (ECF No. 6-8 at 19-21.)


                                                        7
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 8 of 15 PageID #: 1617




                                   PROCEDURAL HISTORY

   Direct Appeal

       The petitioner, represented by counsel, appealed her conviction to the Appellate Division,

Second Department. (ECF No. 6-1.) She argued that the trial court should have instructed the

jury on entrapment, and that her sentence was excessive. (Id. at 11, 16.)

       On October 23, 2013, the Appellate Division unanimously affirmed the petitioner’s

conviction, People v. Williams, 110 A.D.3d 1017 (2d Dep’t 2013), concluding that the trial court

“properly declined the defendant's request to charge the jury with the affirmative defense of

entrapment since no reasonable view of the evidence supported that defense.” Id. at 1017. The

court also found that the sentence was not excessive. Id. at 1018. On February 18, 2014, the

Court of Appeals denied the petitioner’s application for leave to appeal. People v. Williams, 22

N.Y.3d 1142 (2014).

   Habeas Petition

       On May 7, 2015, the petitioner filed this petition, in which she claims that the trial court’s

refusal to charge the jury on entrapment violated due process. (ECF No. 1 at 12.) For the

reasons that follow, the petition for a writ of habeas corpus is denied.

                                      LEGAL STANDARD

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) requires a

federal court reviewing a state prisoner’s habeas petition to give deference to a state court’s

decision on the merits. 28 U.S.C. § 2254(a). A federal court may not issue a writ of habeas

corpus unless the state court’s decision was “contrary to, or involved an unreasonable application

of, clearly established Federal law” or was “based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also



                                                  8
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 9 of 15 PageID #: 1618




Johnson v. Williams, 568 U.S. 289, 292 (2013); Chrysler v. Guiney, 806 F.3d 104, 116-17 (2d

Cir. 2015).

       For the purposes of federal habeas review, “clearly established law” means “the holdings,

as opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A state court decision is

“contrary to” or an “unreasonable application of” clearly established law if the decision: (1) is

contrary to Supreme Court precedent on a question of law; (2) arrives at a conclusion different

than that reached by the Supreme Court on “materially indistinguishable” facts; or (3) identifies

the correct governing legal rule but unreasonably applies it to the facts of the petitioner’s case.

Id. at 412-13. The court reviews the last reasoned state court decision. Ylst v. Nunnemaker, 501

U.S. 797, 804 (1991); Jones v. Stinson, 229 F.3d 112, 118 (2d Cir. 2000). The state court’s

factual determinations are presumed to be correct, and the petitioner bears the burden of

rebutting that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

       Moreover, a federal court must not “review a question of federal law decided by a state

court if the decision of that court rests on a state law ground that is independent of the federal

question and adequate to support the judgment.” Coleman v. Thompson, 501 U.S. 722, 729

(1991). This doctrine applies to both substantive and procedural state law grounds. Id. at 729-

30.

       Finally, a habeas petitioner must exhaust state court remedies, so that the state courts

have a fair and full opportunity to review the merits of the claim. 28 U.S.C. § 2254(b)(1);

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). In other words, a petitioner must present “the

essential factual and legal premises of his federal constitutional claim to the highest state court




                                                  9
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 10 of 15 PageID #: 1619




capable of reviewing it” before filing his habeas petition. Jackson v. Conway, 763 F.3d 115, 133

(2d Cir. 2014) (quoting Rosa v. McCray, 396 F.3d 210, 217 (2d Cir. 2005)).

                                            DISCUSSION

        A federal habeas court undertakes a “three-step analysis for determining whether a state

court’s refusal to give a specific jury instruction violates federal due process.” Buckner v. Burge,

No. 06-CV-1180, 2010 WL 1328982, at *5 (E.D.N.Y. Mar. 31, 2010). First, the court must

determine whether the “petitioner was erroneously deprived of a jury instruction to which he was

entitled under state law.” Davis v. Strack, 270 F.3d 111, 123 (2d Cir. 2001). Second, the court

“asks whether the failure to give such a charge was sufficiently harmful to make the conviction

unfair.” Jackson v. Edwards, 404 F.3d 612, 621 (2d Cir. 2005) (citing Davis, 270 F.3d at 124);

see also Cupp v. Naughten, 414 U.S. 141, 147 (1973) (“[T]he question is . . . whether the ailing

instruction by itself so infected the entire trial that the resulting conviction violates due

process.”). Third, the court considers whether “the state court’s failure [was] of such a nature

that it is remediable by habeas corpus, given the limitations prescribed by 28 U.S.C. § 2254.”

Davis, 270 F.3d at 124. The federal court cannot grant relief unless it answers all three questions

in the petitioner’s favor. Id.; Jackson, 404 F.3d at 621.

        Under New York law, the defendant bears the “burden of establishing entrapment by a

preponderance of the evidence,” and must demonstrate both that “he was actively induced or

encouraged to commit the offense by a public official,” and that “such inducement or

encouragement created a ‘substantial risk’ that the offense would be committed by defendant

who was not otherwise disposed to commit it.” People v. Brown, 82 N.Y.2d 869, 871 (1993)

(citing N.Y. Penal Law § 25.00 and quoting N.Y. Penal Law § 40.05); see also Vega v. Walsh,

258 F. App’x 356, 358 (2d Cir. 2007) (“The defense requires a showing both that the proscribed



                                                  10
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 11 of 15 PageID #: 1620




conduct was induced or encouraged by official activity and that the defendant had no

predisposition to engage in such conduct.” (quoting People v. Butts, 72 N.Y.2d 746, 750–51

(1988)) (internal quotation marks omitted)). A defendant is not entitled to an entrapment charge

when “‘no reasonable view’ of the evidence would allow a jury to find that the statutory

requirements of an entrapment affirmative defense were satisfied.” Vega, 258 F. App’x at 358

(quoting Brown, 82 N.Y.2d at 871). The court must review the evidence “in the light most

favorable to the defendant.” Brown, 82 N.Y.2d at 871.

       In this case, there was no reasonable view of the evidence that a public servant “actively

induced” the petitioner to commit a crime she otherwise would not have committed. The

petitioner concedes that Joseph LaBella was a private citizen when she talked to him about doing

something to her husband, but claims that “his active encouragement . . . at this initial meeting

laid the ground work for his subsequent efforts to ensnare her in the investigation, which

commenced a mere three days later.” (ECF No. 1 at ¶ 45.) But as the evidence demonstrates,

the petitioner was actively seeking to hurt or kill her husband, and neither LaBella nor Detective

Occhino induced or encouraged her in this regard.

       Indeed, the evidence established that the petitioner began plotting against her husband in

early 2008, when she hired LaBella specifically to “dig up dirt” on her husband. (ECF No. 6-11

at 211.) At one point, she set her husband up to get arrested. Next, all on her own, she forged

his signature on a form that made her the owner of his life insurance policy, and made her and

her father the beneficiaries. Not long before the trial in her divorce case was to begin, she

arranged to meet LaBella, told him that she needed her husband to “disappear,” and asked if

someone could “drive a car at a high rate of speed” into him. (Id. at 30-31.) During the first

controlled call, LaBella asked early in their conversation whether she was “comfortable” and




                                                 11
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 12 of 15 PageID #: 1621




“want[ed] to move forward,” and the petitioner responded, “Yeah.” (ECF No. 1 at 23.) When he

reminded her that there was “no turning back now,” the petitioner immediately responded, “No, I

understand,” and continued to discuss setting up a meeting with LaBella’s “friend,” the hitman.

(Id. at 23-24.)

        It was equally clear that it was the petitioner, not Detective Occhino, who decided that

she wanted her husband killed. Her only hesitation had been the price; 10 she ultimately decided

that if her husband was merely “hurt,” her children would “feel bad” for him. (Id. at 64.)

Occhino repeatedly stressed that the choice was hers and hers alone. He told her that he was not

“here to put thoughts in your head” or “words in your mouth” (id. at 33), and that she had to be

“one hundred percent sure” about her choice, because “it can’t be taken back . . . it’s not TV” (id.

at 39, 47). He also emphasized that he did not “care either way. You could, Susan, you wanna

walk away from me, we never met, have a good life, see you later, that’s fine. I don’t give a rat’s

ass.” (Id. at 68.) The petitioner responded that she would “love . . . to just do this . . . and get it

done,” and “if it’s an accident I’d love it.” (Id. at 68-70.) And she said, “[I]f I could do it

myself, I would.” (Id. at 79.) She also provided Occhino with the means for locating her

husband, including a photograph with his personal information. See People v. Smyth, 233

A.D.2d 746, 747 (3d Dep’t 1996) (“There is also ample record evidence that defendant was

predisposed to commit the crime when he met with the undercover investigator on October 15,

1992. He drove out to a rest stop on an interstate highway, equipped with a photograph of his




10
  She explained that she decided to have the hitman hurt her husband instead of killing him because of
 “prices” and what she could “afford.” (Id. at 35, 37.) Occhino acknowledged that he could not
 guarantee her husband would not “bother” her if he was hurt, and commented that once someone was
 “dead . . . it’s forever.” (Id. at 45, 47.) The petitioner responded, “I’d love that . . . but . . . I know what
 it costs . . . and I don’t have it.” (Id. at 47.)


                                                       12
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 13 of 15 PageID #: 1622




wife, and also provided information to the investigator to assist him in locating defendant’s wife

and killing her.”).

         Even selecting “the proof which best supports [the petitioner’s] position, there would still

be no rational basis on this record for the entrapment charge.” Butts, 72 N.Y.2d at 751. People

v. Sundholm, 58 A.D.2d 224 (4th Dep’t 1977), which the petitioner cites, is a far different case.

There, the cooperating witness repeatedly asked Sundholm to sell him drugs, before any police

involvement. The court found that the cooperator’s conduct “set the stage and could be found to

have conditioned defendant to be more susceptible to police entrapment.” Id. at 228. There is no

such evidence in this case. When LaBella spoke to the petitioner on February 19, he merely

responded to what she was saying. See Smyth, 233 A.D.2d at 747 (finding that certain

conversations between a cooperator and the defendant did not constitute proof of inducement

because they took place before the cooperator became an agent of the police, and because the

cooperator’s “statements were simply words of advice and generalized offers of help.”). His

comment that the petitioner’s plan to plant drugs in Williams’s car “really wouldn’t make the

problem go away” (ECF No. 6-11 at 31), was not the same as urging her to have Williams

killed. 11

         The petitioner also claims that Occhino’s agreement to accept a $500 deposit was the

equivalent of pushing her to ask that Occhino kill her husband. (ECF No. 1 at ¶ 49.) But

Occhino’s agreement to take less money “merely afforded [the petitioner] an opportunity to

commit the offense,” “which standing alone is insufficient to warrant an entrapment charge.”


11
  The petitioner also says that LaBella told her “about the gasoline tank and this and that and putting a
 hole in it,” comments to which the petitioner referred in her final meeting with Occhino (ECF No. 1 at
 64); the petitioner claims this proves that LaBella actively induced her to kill her husband (id. at ¶ 44).
 As noted earlier, LaBella was not a “public servant” for purposes of the affirmative defense of
 entrapment. In any event, LaBella’s suggestions of possible ways to kill Williams is not evidence that
 he convinced the petitioner to kill her husband when she was not otherwise disposed to do so.


                                                     13
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 14 of 15 PageID #: 1623




Brown, 82 N.Y.2d at 872; see also Vega, 258 F. App’x at 359 (“[T]he fact that government

agents merely afford opportunities or facilities for the commission of the offense does not

constitute entrapment. Entrapment occurs only when the criminal conduct was the product of the

creative activity of law-enforcement officials.”). Moreover, as explained above, Occhino did not

pressure the petitioner to make a particular choice; on the contrary, he offered her multiple

chances to “walk away.” (See, e.g., ECF No. 1 at 69, 75, 85.)

       In short, there is no reasonable view of the evidence that the petitioner was not

predisposed to hire a hitman to kill her husband. She “needed no persuasion to engage in

criminal activity.” People v. Stroud, 190 A.D.3d 592, 594 (1st Dep’t 2021). Her words and

actions demonstrate her motivation to kill her husband. She was eager to move forward with the

plot, and expressed no remorse or uncertainty. Accordingly, the trial court’s refusal to give the

charge was not error. 12

                                           CONCLUSION

       Accordingly, the petition for a writ of habeas corpus is denied and the case is dismissed.

A certificate of appealability will not be issued. See 28 U.S.C. § 2253(c). The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

respectfully directed to enter judgment and close this case.




 Since the petitioner was not entitled to an entrapment charge, I do not address the second and third
12

 Davis questions.


                                                   14
Case 2:15-cv-02633-AMD Document 8 Filed 09/15/21 Page 15 of 15 PageID #: 1624




SO ORDERED.

                                            s/Ann M. Donnelly
                                          ___________________________
                                          ANN M. DONNELLY
                                          United States District Judge


Dated: Brooklyn, New York
       September 15, 2021




                                     15
